 Case: 1:16-cv-08637 Document #: 4727 Filed: 05/28/21 Page 1 of 3 PageID #:302536




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



In Re Broiler Chicken Antitrust Litigation             Case No: 16-cv-08637

This Document Relates to:
Direct Action Plaintiffs                                   Judge Thomas M. Durkin
                                                           Magistrate Judge Jeffrey T. Gilbert




              STIPULATION AND [PROPOSED] ORDER GRANTING
         DIRECT ACTION PLAINTIFFS TO TAKE IMMEDIATE DISCOVERY


       WHEREAS, Plaintiff, Sysco Corporation, on its own behalf and on behalf of Direct Action

Plaintiffs served the attached subpoena (Subpoena To Produce Documents, Information or Objects

or To Permit Inspection of Premises in a Civil Action, Exhibit A) on April 29, 2021 to nonparty

Comcast Cable Communications (“Comcast”) to obtain relevant telephone records of employees

of Defendants Keystone Foods, LLC, Keystone Foods Corporation, Equity Group Eufaula

Division, LLC, Equity Group Kentucky Division LLC, and Equity Group Georgia Division LLC

(“Keystone”);

       WHEREAS, Comcast has requested Plaintiff obtain a court order directing Comcast to

comply with the Subpoena to ensure Comcast complies with its obligations under 47 U.S.C. § 551;

       WHEREAS, Plaintiff and Defendant stipulate that the telephone numbers subject to the

subpoena issued to Comcast were telephone numbers that were office telephone numbers used by,

paid for by and under the control of Defendant Keystone;
 Case: 1:16-cv-08637 Document #: 4727 Filed: 05/28/21 Page 2 of 3 PageID #:302537




         WHEREAS, Defendant Keystone hereby consents to the production of the documents

requested by Plaintiff in the Subpoena and that such consent fulfills any notice requirements

Comcast may have to provide pre-disclosure notification to subscribers;

         NOW, THEREFORE, Plaintiff Sysco Corporation and Defendant Keystone stipulate and

agree:

         1. That Plaintiff may serve immediate discovery on Comcast Cable Communications,

            LLC to obtain the identity of Defendant Keystone by serving a subpoena pursuant to

            Rule 45 of the Federal Rules of Civil Procedures requesting subscriber information;

         2. That any information disclosed to Plaintiff in response to the subpoena issued under

            Rule 45 of the Federal Rules of Civil Procedure may be used by Plaintiffs solely for

            the purpose of protecting Direct Action Plaintiffs’ rights under and prosecuting

            Plaintiffs’ claims alleged in In re Broiler Chicken Antitrust Litigation as enumerated in

            the Direct Action Plaintiffs’ Consolidated Amended Complaint;

         3. That any subpoena issued pursuant to this order shall be deemed an appropriate court

            order under 47 U.S.C. § 551; and

         4. That Keystone’s consent provided herein fulfills any good faith attempts by Comcast

            to notify the subscriber.

Dated: May 28, 2021

         /s/ Scott E. Gant                            AXINN, VELTROP, & HARKRIDER LLP
         Scott E. Gant
         Jonathan M. Shaw                             By: /s/ Rachel J. Adcox
         BOIES SCHILLER FLEXNER LLP                   Rachel J. Adcox (#1001488)
         1401 New York Avenue, N.W.                   Daniel K. Oakes (admitted pro hac vice)
         Washington, D.C. 20005                       Kenina J. Lee (admitted pro hac vice)
         Tel: (202) 237-2727                          1901 L Street NW
         Fax: (202) 237-6131                          Washington, DC 20036
         E-mail: sgant@bsfllp.com                     Telephone: (202) 912-4700
         E-mail: jshaw@bsfllp.com                     Facsimile: (202) 912-4701


                                                  2
 Case: 1:16-cv-08637 Document #: 4727 Filed: 05/28/21 Page 3 of 3 PageID #:302538




         Colleen A. Harrison                       radcox@axinn.com
         BOIES SCHILLER FLEXNER LLP                doakes@axinn.com
         333 Main Street                           klee@axinn.com
         Armonk, NY 10504
         Tel: (914) 749-8204                       John M. Tanski (admitted pro hac vice)
         Fax: (202) 237-6131                       Jarod G. Taylor (admitted pro hac vice)
         E-mail: charrison@bsfllp.com              90 State House Square
                                                   Hartford, CT 06103
         Ryan T. McAllister                        Telephone: (860) 275-8100
         BOIES SCHILLER FLEXNER LLP                Facsimile: (860) 275-8101
         30 South Pearl Street, 11th Floor         jtanski@axinn.com
         Albany, NY 12207                          jtaylor@axinn.com
         Tel: (518) 694-4271
         Fax: (518) 434-0665                       Nicholas E.O. Gaglio (admitted pro hac vice)
         Email: rmcallister@bsfllp.com             114 West 47th Street
                                                   New York, NY 10036
         Counsel for Sysco Corporation             Telephone: (212) 728-2200
                                                   Facsimile: (212) 261-5654
                                                   ngaglio@axinn.com

                                                   LIPE LYONS MURPHY NAHRSTADT &
                                                   PONTIKIS, LTD.

                                                   Jordan M. Tank
                                                   230 West Monroe, Street, Ste 2260
                                                   Chicago, IL 60606
                                                   Telephone: (312) 702-0586
                                                   Facsimile: (312) 726-2273
                                                   jmt@lipelyons.com

                                                   Attorneys for Defendants Tyson Foods, Inc.,
                                                   Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                   Tyson Poultry, Inc., Keystone Foods LLC,
                                                   Equity Group Eufaula Division, LLC, Equity
                                                   Group Kentucky Division LLC, Equity Group
                                                   – Georgia Division LLC


SO ORDERED.



Dated:
                                             HON. JEFFREY T. GILBERT
                                             U.S. MAGISTRATE JUDGE



                                               3
